Head, Justice.
1. Every presumption is in favor of the judgment of an ordinary setting apart a year’s support, and it can not be collaterally attacked except where the record shows a want of jurisdictional facts. Tabb v. Collier, 68 Ga. 641, 643; Riddle v. Shoupe, 147 Ga. 387 (94 S. E. 236); Lane v. Jackson, 151 Ga. 584 (107 S. E. 846); Smith v. Smith, 187 Ga. 743, 745 (2 S. E. 2d 417). In the present case the application of the widow recites every essential jurisdictional fact. The judgment setting aside the year’s support could not, therefore, be vitiated, vacated, set aside, or reformed in a collateral proceeding.
2. Estoppel conveys no title in this State. Coursey v. Coursey, 141 Ga. 65, 68 (80 S. E. 462); Peacock v. Horne, 159 Ga. 707, 727 (126 S. E. 813); Fields v. Continental Ins. Co., 170 Ga. 28 (152 S. E. 60); Lankford v. Pope, 206 Ga. 430 (57 S. E. 2d 538). The estate in property set aside as a year’s support is a fee-simple title. Code § 113-1006; Lane v. Jackson, supra.
3. The trial judge did not err in sustaining the claim of the widow based on the year’s support proceedings.

Judgment affirmed.


All the Justices concur.